GAS 245B           (Rev. 02/18) Judgment in a Criminal Case
Mag Probation
                                                                                                                         O.o. L-iC ;

                                           United States District Court                                                     t/'-'-iAHB,.'.
                                                       SOUTHERN DISTRICT OF GEORGIA                                     ^l iS ^HV      AH 9- 3^*
                                                                SAVANNAH DIVISION
                                                                              )
                UNITED STATES OF AMERICA
                                                                              )
                                                                                       JUDGMENT IN A CRIMf^JL^MKL
                                     V.
                                                                              )
                       Craig V, Brookhouse                                    )
                                                                                       Case Number:              4;I8CR0025I-t
                                                                              )
                                                                              )        USM Number:
                                                                              )
                                                                              )        Pro Se
                                                                                       Defendant's Attorney
THE DEFENDANT:

^ pleaded guilty to a lesser included offense of Count 2.
□ pleaded nolo contendere to Count(s)                           which was accepted by the court.
□ was found guilty on Count(s)                           after a plea of not guilty.

The defendant is adjudicated guilty of this offense:

Title &. Section              Nature of Offense                                                                        Offense Ended       Count

18 U.S.C. §§ 7 & 13           Reckless driving O.C.G.A. 40-6-390                                                          7/4/2018




        The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on Count(s)
13 Count                         I                  K is      □ are dismissed on the motion of the United States.

           it is ordered that the defendant must notify the United States Attorney for this district within 30 days ofany change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment arc fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                                 1/20/2018
                                                                               Daicirtvlinposilion of Judsniem




                                                                               Siiufalurc ofJudce



                                                                               James E. Graham
                                                                               United States Magistrate Judge
                                                                               Nome and Title of Judge


                                                                                       /A 2
                                                                               Date
